Citation Nr: 0939050	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for pseudo-gout of the 
right knee, to include as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for joint and muscle 
pain.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for demyelinating 
neuropathy, claimed as Guillain-Barre syndrome.

7.  Entitlement to service connection for a gallbladder 
disability.

8.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).

The Board notes that the issue of entitlement to service 
connection for a back disability was originally claimed as 
entitlement to service connection for back pain and was 
restated by the RO as a claim of entitlement to service 
connection for excision of lipoma on back.  The Board has 
recharacterized this issue to be consistent with the 
Veteran's intentions as clarified at his April 2009 hearing.

The Board further notes that the rating decision, statement 
of the case, and supplemental statements of the case list 
separate issues of entitlement to service connection for 
neuropathy, bilateral wrists, and entitlement to service 
connection for Guillain-Barre syndrome.  However, the Board 
finds it more appropriate to consolidate these issues into a 
single claim of entitlement to service connection for 
demyelinating neuropathy.  In an August 2005 statement 
submitted in support of his claims, the Veteran noted that he 
was sent to a neurologist after intermittent, massive doses 
of steroids prescribed by a rheumatologist failed to cure his 
joint and muscle pain.  The Veteran noted that this pain had 
progressed to both wrists.  The neurologist diagnosed 
neuropathy and possible Guillain-Barre.  Because the medical 
evidence on file diagnoses the Veteran's symptoms as 
demyelinating neuropathy rather than Guillain-Barre syndrome, 
the Board finds it more appropriate to recharacterize the 
issue on appeal as entitlement to service connection for 
demyelinating neuropathy.  Because the issue of entitlement 
to service connection for wrist pain is subsumed into the 
issues of entitlement to service connection for joint and 
muscle pain and entitlement to service connection for 
demyelinating neuropathy, the Board has eliminated the 
separate issue of entitlement to service connection for 
neuropathy of the bilateral wrists.

The issues of entitlement to service connection for a 
gallbladder disability and a right ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has been found to have degenerative disc 
disease of the lumbar spine and a slight posterior disc bulge 
at L4-5 that has been related to his service-connected right 
knee disability.

2.  The Veteran does not have a current diagnosis of pseudo-
gout of the right knee for purposes of service connection.

3.  The Veteran did not exhibit joint and muscle pain in 
service, arthritis is not shown within one year after 
discharge from service, and joint and muscle pain is not 
otherwise shown to be associated with the Veteran's active 
duty.

4.  The Veteran did not exhibit diabetes mellitus in service, 
diabetes mellitus is not shown within one year after 
discharge from service, and diabetes mellitus is not 
otherwise shown to be associated with the Veteran's active 
duty.

5.  The Veteran did not exhibit hypertension in service, 
hypertension is not shown within one year after discharge 
from service, and hypertension is not otherwise shown to be 
etiologically related to any incident, disease, or exposure 
during the Veteran's active service.

6.  The Veteran does not have a current diagnosis of 
Guillain-Barre syndrome for purposes of service connection, 
the Veteran did not exhibit demyelinating neuropathy in 
service, demyelinating neuropathy is not shown within one 
year after discharge from service, and demyelinating 
neuropathy is not otherwise shown to be associated with the 
Veteran's active duty.


CONCLUSIONS OF LAW

1.  The Veteran's current disability of the lumbar spine was 
proximately due to or aggravated by his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Pseudo-gout was not incurred in or aggravated by active 
service, and was not proximately due to aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The Veteran's joint and muscle pain is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may joint and muscle pain be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  The Veteran's hypertension is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
hypertension be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.  The Veteran's demyelinating neuropathy is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may demyelinating neuropathy be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in October 2005 
in which the RO advised the appellant of the evidence needed 
to substantiate his service connection claims.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  A March 2006 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claims 
earlier that month.  His claims, however, were subsequently 
readjudicated in a July 2006 statement of the case and a June 
2008 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant, including service treatment records and 
private medical records, relative to the issues on appeal has 
been associated with the claims folder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided with 
VA examinations for the claims that are being decided herein.  
However, the Board finds that examinations are not necessary 
to decide these claims.  First, the Board notes that service 
connection is being granted for the Veteran's back disability 
claim, meaning that a remand for a VA examination is not 
necessary for a fully favorable disposition of this claim.  
Second, there is no competent evidence suggesting that the 
Veteran currently has pseudo-gout, making an examination 
unnecessary.  Furthermore, there is neither evidence nor 
testimony of record to suggest that the Veteran experienced 
joint and muscle pain, diabetes mellitus, hypertension, 
pseudo-gout, or demyelinating neuropathy in service or for 
decades following his separation from service.  

In short, as will be discussed in more detail below, there is 
no competent lay or medical evidence suggesting the onset of 
these disabilities in service or within one year of 
separation from service, and there is no competent evidence 
suggesting that a current disability is otherwise related to 
service or to a service-connected disability.  Thus, as there 
is no competent lay or medical evidence suggesting that these 
disabilities may be associated with the Veteran's service, 
the Board finds that the criteria for providing an 
examination or an opinion are not met.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claims 
were pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as arthritis, hypertension, and organic 
diseases of the nervous system, if such is shown to have been 
manifested to a compensable degree within one year after the 
Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Presumptive service connection based on claimed Agent Orange 
exposure is discussed in 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto provide that a Veteran who served on 
active duty in Vietnam during the Vietnam era is presumed to 
have been exposed to Agent Orange or similar herbicide.  38 
C.F.R. § 3.307(1)(6)(iii).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

A.  Disability of the Lumbar Spine

The Veteran has claimed entitlement to service connection for 
a disability of the lumbar spine which he essentially 
contends is due to a service-connected right knee disability.  
An April 2004 report of a private MRI of the lumbar spine 
notes finding that the conus and vertebral bodies appeared 
unremarkable.  There was noted to be a predominantly non-
fatty pattern of marrow which was likely within normal 
limits.  Examination of the lumbar spine discs demonstrated a 
slight posterior disc bulge at the L4-5 level.  No areas of 
significant central stenosis were demonstrated.  A mild 
pattern of degenerative changes was noted within the facets 
at L4-5 and L5-S1.

With respect to the etiology question, the Veteran has 
submitted an April 2009 opinion from Dr. L.H.R., his private 
internist, who notes he has been following the Veteran for 
diabetes, peripheral neuropathy, and degenerative arthritis 
and severe pain problems with his right knee.  His right knee 
problems, Dr. LHR opined, have affected his gait, which 
contributes to his low back pain.  The doctor also stated 
that the right leg is a little bit shorter than the left leg, 
which probably contributes to the altered gait and back pain 
as well.  The doctor stated that all of these factors 
contribute to pain, discomfort, and gait problems, and 
further noted that these problems were also complicated by 
the Veteran's peripheral neuropathy.

The Board finds that this opinion is probative to 
establishing entitlement to service connection for a 
disability of the lumbar spine.  The doctor who gave this 
opinion possesses the requisite medical knowledge and 
education necessary to render a probative opinion regarding 
causality of medical disability.  He also noted his 
familiarity with the Veteran's pertinent medical history and 
explained the medical basis of his conclusion.  

The Board notes that a May 2004 private medical record from 
Dr. S.W. reflects that he suspected the Veteran's back pain 
was due to a rheumatologic disorder.  However, there is no 
indication that this theory was ever confirmed.  Nor is there 
a specific medical opinion of record that is contrary to Dr. 
LHR's conclusion.  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that entitlement to service 
connection for a disability of the lumbar spine, as secondary 
to the service-connected right knee disability, is warranted.

B.  Pseudo-Gout of the Right Knee

The Veteran has also claimed entitlement to service 
connection for pseudo-gout of the right knee, which he states 
was diagnosed following surgery on his service-connected 
right knee disability.

The Board finds that service connection for pseudo-gout 
cannot be granted, however, as there is no current competent 
medical evidence that the Veteran currently suffers from 
pseudo-gout.  April 2004 private medical records following 
the Veteran's right knee arthroscopy note findings indicating 
that the Veteran likely has some pseudo-gout 
(chondrocalcinosis) related to his knee injury and trauma.  
It was also noted, however, that this condition would likely 
resolve as the Veteran rehabilitates his knee.  
 
There is no further indication that the Veteran's pseudo-gout 
had not resolved by the time he brought his service 
connection claim in June 2005, and there is no competent 
medical evidence of pseudogout during the period on appeal.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Furthermore, the July 2007 VA joints examination report does 
not indicate the presence of pseudo-gout in the Veteran's 
right knee.  The Veteran's medical records do not otherwise 
suggest that the Veteran's pseudo-gout did not clear up as 
expected.  Therefore, based on a lack of a current diagnosis 
of pseudo-gout, the Board finds that service connection for 
pseudo-gout is not warranted.  See Brammer, supra.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

C.  Joint and Muscle Pain

The Veteran has also claimed entitlement to service 
connection for joint and muscle pain.  At his April 2009 
hearing, the Veteran testified that the pain occurs mostly in 
his ankles, knees, wrists, and lower back.  He and his wife 
testified that he was treated with steroids by a 
rheumatologist for approximately two years beginning in 2004.  
He was assessed as having seronegative arthropathy and was 
found to have elevated C-Reactive protein (CRP).  

The Veteran's June 1969 entrance examination report noted 
that his upper extremities, lower extremities, feet, and 
spine were clinically normal.  The July 1973 release from 
active duty examination report likewise noted no clinical 
abnormality of the upper extremities, lower extremities, 
feet, and spine.  Other than records from June 1969 through 
February 1972 pertaining specifically to the right knee, the 
Veteran's service treatment records do not reflect that he 
ever complained of or was treated for joint or muscle pain 
during service.

Nor do post-service medical records reflect that the Veteran 
complained of or was treated for pertinent symptoms within 
one year of separation from service.  In fact, the earliest 
medical evidence of joint and muscle pain occurs in April 
2004, more than thirty years following his separation from 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for joint and 
muscle pain.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra..  Accordingly, the claim 
must be denied.

D.  Diabetes Mellitus

The Veteran has also claimed entitlement to service 
connection for diabetes mellitus which, as noted above, is a 
disability that is entitled to service connection based on 
presumed herbicide exposure to veterans with service in 
Vietnam in the Vietnam era.

The Board notes that 'service in Vietnam' includes service in 
the waters offshore or in other locations if the conditions 
of service involved duty or visitation to Vietnam.  38 C.F.R. 
§ 3.313.  However, the VA General Counsel has determined that 
the regulatory definition, which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that country, 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that the term 
'service in Vietnam' does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  Furthermore, the United State Court of Appeals for the 
Federal Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009).  Thus, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

In the case at hand, the Veteran's DD Form 214 reflects that 
he served on active duty as a mail clerk in the Navy during 
the Vietnam era and received a Vietnam Service Medal with One 
Bronze Star.  This medal does not demonstrate that the 
Veteran had served in Vietnam, as opposed to serving solely 
in its coastal waters, and his service treatment records do 
not reflect 'service in Vietnam' within the definition set 
forth above.  Nor has the Veteran affirmatively stated, 
either to VA or to his doctors, that he ever set foot in 
Vietnam or was exposed to Agent Orange during service.  
Therefore, because the Veteran is not presumed to have been 
exposed to herbicides during service, presumptive service 
connection for diabetes mellitus is not warranted.

With respect to the issue of entitlement to service 
connection for diabetes mellitus on a direct basis, the Board 
notes that the Veteran testified at his April 2009 hearing 
that he was diagnosed with diabetes in 1994.  He specifically 
noted that he was diagnosed with diabetes following the 
surgery to remove his gallbladder.  His May 2006 notice of 
disagreement estimates that he was diagnosed with an infected 
gallbladder and high blood sugar during a November 1995 
emergency room visit.

The Veteran's service treatment records do not reflect that 
he was ever diagnosed with or treated for diabetes during 
service, and diabetes mellitus is not noted on his July 1973 
examination report upon release from active duty.  

The earliest post-service evidence of diabetes appears in a 
December 1995 private medical record noting that the Veteran 
had been discharged from the hospital after lap-chole and 
admission for diabetes.  It was noted that his diabetes was 
diet-controlled.  An April 2004 private medical record 
indicates that the Veteran was diagnosed with diabetes in 
1994.  A June 1998 private medical record notes it was 
recommended that the Veteran get on a regular diet and 
exercise to see if he can bring his weight down and hopefully 
prevent any future risk of developing diabetes mellitus.

While the Veteran's internist sent in a letter in April 2009 
noting that he is treating the Veteran for diabetes, he does 
not allege that the Veteran has had diabetes since service.  
Nor does he opine that the Veteran's diabetes is related to 
his service or to a service-connected disability or exposure.  
There is no competent medical opinion of record linking the 
Veteran's diabetes to his military service.

In short, the preponderance of the competent and probative 
evidence of record reflects that the Veteran did not develop 
diabetes mellitus until more than twenty years following his 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson, supra..  Therefore, the Board finds that 
direct service connection is not warranted.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  Therefore, service connection for diabetes mellitus 
must be denied.

E.  Hypertension

The Veteran has also claimed entitlement to service 
connection for hypertension.  Pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2009), the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 1 
to this diagnostic code stipulates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.

The Board has reviewed the Veteran's service treatment 
records and finds no evidence of hypertension in service.  
The Veteran's blood pressure at the time of his June 1969 
entrance into service was 118/64, and it was 106/60 at the 
time of his July 1973 separation examination.  Three separate 
records from January 1971 indicate readings of 120/80.  There 
is no indication that the Veteran ever complained of or was 
treated for high blood pressure during service.  

The earliest post-service hypertension diagnosis of record 
appears in a May 2003 private medical record.  A June 2005 
private medical record reflects the Veteran had recently been 
started on the blood pressure medication Benicar.  An August 
2005 personal statement from the Veteran reflects he was 
diagnosed with high blood pressure in April 2005.  At his 
April 2009 hearing, the Veteran testified that he was  first 
diagnosed with hypertension in 2006.  The earliest of these 
dates is almost thirty years following his separation from 
military service.  As suggested above, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  Maxson, supra.

The Board further notes that the medical evidence of record 
does not demonstrate that the Veteran incurred high blood 
pressure within one year of his separation from service.  
Therefore, presumptive service connection for this chronic 
disability is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  Consequently, service 
connection for hypertension must be denied.

F.  Demyelinating Neuropathy

The Veteran has also claimed entitlement to service 
connection for neuropathy, also specifically claimed as 
entitlement to service connection for Guillain-Barre 
syndrome.  

According to the Veteran's service treatment records, he 
neither complained of nor sought treatment for neuropathy 
during service.  His June 1969 entrance and July 1973 
separation examination reports indicate he was clinically 
normal neurologically.  The Veteran's service treatment 
records do not otherwise suggest that he complained of or 
sought treatment for a neuropathic disability during service.  
Nor has the Veteran submitted contemporaneous medical 
evidence from the year following his separation from service 
suggesting that he developed neuropathy within one year of 
his separation from service.  

At the April 2009 hearing, the Veteran's wife testified that 
the Veteran was having progressive pain following his third 
knee surgery in 2004 and the removal of a pin from his ankle.  
She stated that the Veteran was having progressive pain and 
disability throughout his body. The Veteran's orthopedist and 
his internist agreed that he needed to see a neurologist for 
further evaluation.  She also testified that the neurologist 
conducted an EMG and diagnosed neuropathy.  The Veteran 
stated that he was having soreness in his wrists, back, and 
neck in connection with the neuropathy.  

The July 2004 EMG/nerve conduction study of record included 
the impression that the Veteran had evidence of a 
demyelinating neuropathy that is both motor and sensory.  
Differential diagnoses were noted to include diabetic 
neuropathy, chronic inflammatory demyelinating 
polyneuropathy, vasculitis, paraneoplastic syndrome, hyper- 
or hypothyroidism, or a B12 deficiency.  

A September 2004 record, also from the Veteran's private 
neurologist, includes an impression of demyelinating 
polyneuropathy.  The neurologist suspected chronic 
inflammatory demyelinating polyneuropathy (CIDP) but 
acknowledged it could be related to diabetes and noted there 
were certainly other causes.  He noted that the Veteran had 
already been checked for lupus and that a Lyme disease test 
was negative as well.  Further testing was suggested.  

A January 2005 neurology record again cites an impression of 
demyelinating neuropathy and stated it could certainly be 
CIDP or secondary to diabetes.  It was also noted that 
amyloid neuropathy needed to be considered.  The Veteran 
testified at his April 2009 hearing that he would not let the 
doctors give him a spinal tap.

Peripheral neuropathy is noted in an October 2005 
rheumatology record.

While the Veteran has stated that he and his doctors 
discussed the possibility of him having Guillain-Barre 
syndrome, the competent medical evidence of record does not 
include this specific diagnosis.  Therefore, in the absence 
of a current diagnosis, service connection for Guillain-Barre 
syndrome must be denied.  See Brammer, supra.

As with other claims discussed above, the Board must deny 
service connection for demyelinating neuropathy because of 
the absence of pertinent symptoms during service and because 
of the more than thirty year gap between the Veteran's 
separation from service and the first symptoms of disability.  
Because there is no competent medical evidence of neuropathy 
within one year of his separation from service, and because 
the Veteran has not claimed to have experienced symptoms of 
neuropathy within this period, presumptive service connection 
cannot be granted.

Neither the medical records on file nor the Veteran's own 
testimony suggests that this disability had its onset prior 
to 2004.  Furthermore, there is no etiology opinion of record 
from a competent medical professional that draws a connection 
between either the Veteran's military service and his 
demyelinating neuropathy or between a service-connected 
disability and the neuropathy.  Therefore, direct service 
connection for demyelinating neuropathy must be denied.

While the neurologist's opinions that are mentioned above 
opine on a possible relationship between the Veteran's 
diabetes and his neuropathy, the Board notes that service 
connection for diabetes mellitus has been denied.  A 
threshold legal requirement for establishing secondary 
service connection is that the primary disability alleged to 
have caused or aggravated the disability for which secondary 
service connection is sought must itself be service-
connected.  Here, the Board has just denied service 
connection for diabetes mellitus.  Hence, this threshold 
legal requirement is not met.  Accordingly, the argument that 
service connection is warranted for demyelinating neuropathy 
as secondary to a service-connected disability lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a disability of the 
lumbar spine, to include as secondary to a service-connected 
right knee disability, is granted.

Entitlement to service connection for pseudo-gout of the 
right knee, to include as secondary to the service-connected 
right knee disability, is denied.

Entitlement to service connection for joint and muscle pain 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for demyelinating 
neuropathy, claimed as Guillain-Barre syndrome, is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for a gallbladder disability and a right ankle 
disability.  

As noted above, the Court in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006),  held that VA must provide a medical 
examination and/or obtain an opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability 
or symptoms 'may be' associated with the established event, 
is a low threshold.  Id. at 83.  

With respect to the gallbladder claim, the Board notes there 
are several instances in the Veteran's service treatment 
records in which he sought treatment for abdominal symptoms 
that appear to be similar to those he reported at his April 
2009 hearing, and he has testified to a continuity of 
symptomatology since service.  The Board therefore finds that 
a remand is necessary in order to obtain an etiology opinion 
for the Veteran's gallbladder claim.  

Finally, the Board finds that the threshold for McLendon has 
been met in the claim of entitlement to service connection 
for a right ankle disability.  The Veteran essentially claims 
that his right ankle disability was incurred secondary to the 
service-connected right knee disability.  He has noted that 
he suffered the ankle injury in 1977 and that surgery was 
required.  At the April 2009 hearing, the Veteran's spouse 
testified that, when the Veteran had his original right ankle 
surgery in 1977, she remembered that the orthopedic doctor 
had stated that the Veteran's right ankle problems were 
related to his knee being weak from the in-service knee 
surgery. 

A layperson's account of a physician's medical opinion 'is 
simply too attenuated and inherently unreliable to constitute 
[competent] 'medical' evidence.'  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The Board notes, however, that the 
Veteran stated that his wife is a nurse.  The Board therefore 
finds her testimony sufficiently probative to warrant a 
remand for a VA examination and etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate examination to clarify the 
nature and etiology of his claimed 
gallbladder disability.  The claims folder 
should be made available to the examiner 
for review, and review of the claims 
folder should be indicated in the 
examination report.  The examiner should 
conduct a thorough examination and should 
perform any tests or studies deemed 
necessary for an accurate assessment.  All 
findings should be reported in detail.  
The examiner should provide a diagnosis of 
any pertinent pathology found.  As to any 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the Veteran's 
military service.  The rationale for all 
opinions expressed should be explained.  

2.  Schedule the Veteran for an 
appropriate examination to clarify the 
nature and etiology of any current right 
ankle disability.  The claims folder 
should be made available to the examiner 
for review, and review of the claims 
folder should be indicated in the 
examination report.  Any tests or studies 
deemed necessary for an accurate 
assessment, to include x-rays, should be 
conducted.  All findings should be 
reported in detail.  The examiner should 
examine the Veteran's right ankle and 
diagnose any pertinent pathology found.  
As to any right ankle disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
to include as secondary to the Veteran's 
service-connected right knee disability.  
The rationale for all opinions expressed 
should be explained.  

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


